Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 June 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my dear Daughter
					Quincy June 28th 1816
				
				I have to acknowledge your obligeing Letter of June the 18th, and to thank you for the communications—our News papers had previously announced the presentation of mrs Adams at the Queens drawing Room, and copied from the morning Chronical, the distinguishd elegance and taste of her dress. This has Set the wits of all our Bells to work, to find out what Lama triming is, that Elegant article not yet, having reachd our city, and not a dictionary which they have consulted upon the occasion, has thrown any light upon the subject, nor even that mirror of fashion, the Ladies London Magazine. cannot you in your next Letter, inclose a spark of it, to gratify curiosity?our Yankee News papers Say, that our Ambassador was a witness  to the marriage of the Princess Charlott, instead of properly inserting, that the foreign Ministers were invited to attend the Nuptials of her Royall highness the Princess &cI hope you will give us some account of your presentation to her, of the dress &c a Subject of vast interest to the Ladies here, who are Sure I must have received Some account.The Milo Captain Glover which saild from here a week Since, took many Letters from us, of various dates. I did not expect so Soon, to have an other opportunity of writing—I received a Letter last week from your Sister at N york. She and her Son were then well, tho She had been very lonely. mr Smith went early in April to the valley, upon the death of mr Justus Smith. this death was soon followd by that of his uncle James. his Father then became Sick, and helpless, altho they flatterd themselves that he would Soon be better, and able to remove to utica—instead of which, he daily became worse, and after much Suffering departed this Life upon the tenth, an uncommon Instance of mortality in one Family, where no Epidemic prevaild—Caroline with her husband and Babe reachd the valley a week before his death and paid the last fillial Duty towards her Father; he was Sensible of his danger and willing to leave a world, in which he has never appeard to take pleasure, since the loss of his beloved Partner. he was much broken down in his constitution, and for two years past very Lame, from a wound he received in his Leg, in the revolutionary war. He was a Brave officer, but through Life an unfortunate Man, with a Noble and generous Spirit, a tender heart, and kind affections, meaning no ill and not Suspecting it in others; he too often became the prey, of the artfull and the designing.June 29thThe post has just arrived, and brought me a Letter from Caroline from the Grove, to which she returnd upon the 18th “She writes, we paid the last sad duties to my honord Father on Wednesday, the 12th the Minister attended & prayed with us at the House, then followd to the Grave at Shelburn 7 Miles distance. there was an inclosure with a white railing obtaind by my Father for the burial ground of my Grandmother which now contain her Remains, & three of her Sons”She further says that, her Brother was gone, to N york, to take his Family to the Valley—My own health is better than I ever expected it would have been. my constitution is weakned. I can bear but little exercise; and no fatigue—my Spirits are generally goodThe Rev’d Edward Tuckerman will deliver this Letter to you. my Son will recollect him; He is the minster of Chelsea—married for his first wife a daughter of mr Parkman of Boston whom he lost, and his present Lady is a daughter of mr Carry of Chelsea, and accompanies her Husband who is out of health—he is an estimable Man, much beloved and respected—both by his people, and his acquaintance—My Love to the Children, to whom I Shall not now have time to write—ever your /  affectionate Mother
				
					Abigail Adams
				
				
			